                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

 ULTRAVISION TECHNOLOGIES,                       §
 LLC,                                            §
                                                 §
               Plaintiff,                        §
                                                 §   Case No. 2:18-cv-00100-JRG-RSP
 v.                                              §   LEAD CASE
                                                 §
 GOVISION, LLC,                                  §
                                                 §
               Defendant.                        §

                                               ORDER

       Defendants Shenzhen AOTO Electronics Co., Ltd., Shenzhen Liantronics Co., Ltd., and

Unilumin Group Co., Ltd. each filed Motions to Dismiss Plaintiff Ultravision Technologies, LLC’s

Claims of Induced Patent Infringement. (Dkt. Nos. 209, 211, 213.) On January 11, 2020,

Magistrate Judge Payne entered a Report and Recommendation, recommending that each of these

Motions to Dismiss be denied. (Dkt. No. 219.) No objections were filed to the Report and

Recommendation, and more than fourteen days have passed since the Report and Recommendation

was entered.

       After reviewing the briefing for the Motions to Dismiss and the Report and

Recommendation, the Court agrees with the reasoning provided within the Report

and Recommendation.            Consequently,   the   Court   ADOPTS        the   Report     and

Recommendation and therefore DENIES Defendants Shenzhen AOTO Electronics Co., Ltd.’s

Motion to Dismiss (Dkt. No. 209), Shenzhen Liantronics Co., Ltd.’s Motion to Dismiss (Dkt.

No. 211), and Unilumin Group Co., Ltd.’s Motion to Dismiss (Dkt. No. 213).
So ORDERED and SIGNED this 31st day of March, 2020.




                                         ____________________________________
                                         RODNEY GILSTRAP
                                         UNITED STATES DISTRICT JUDGE




                                   2
